Elaine D. Marion Chief Financial Officer (O) 703-984-8040 (F) 703-984-8640 emarion@eplus.com March 5, 2013 BY EDGAR AND U.S. MAIL Stephen G. Krikorian Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: ePlus inc. Form 10-K For the Fiscal Year Ended March 31, 2012 Form 10-Q For the Fiscal Quarter Ended December 31, 2012 File No. 001-34167 Dear Mr. Krikorian: We are in receipt of the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission with respect to the Company’s Form 10-K for the fiscal year ended March 31, 2012 and the Form 10-Q for the quarter ended December 31, 2012, as set forth in your letter to Phillip G. Norton dated February 28, 2013.Please be advised that the Company is preparing responses to the Staff’s comments; however, due to personnel availability, more time is needed to complete its response.The Company anticipates that it will provide the Staff with a response letter by March 21, 2013. Please contact the undersigned at (703) 984-8040 with any further comments or questions you may have. Sincerely, /s/ Elaine D. Marion Elaine D. Marion Chief Financial Officer cc:Mr. Phillip G. Norton Lloyd H. Spencer, Esq. ePlus • 13595 Dulles Technology Dr. • Herndon, Virginia20171-3413 • 703.984.8400 • 703.984.8600
